DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The priority date of this application is the filing date 06/26/2019.

Status of Claims
	Claims 1-25 are pending.
	Claims 7-10, 16, 20, 21, 24, and 25 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Invention I (Apparatus) and Species I (Figures 4Aand B) in the reply filed on 06/21/2021 is acknowledged.

Information Disclosure Statement
Applicant should note that the large number of references (over 25 pages) in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-6, 11-15, 17-19, and 22, is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Yurek et al (Yurek) USPN 5,690,644.
	Yurek discloses the same invention being a stent delivery system comprising a core assembly (Figures 15-17) comprising an elongate member 118 with a distal segment (left side of 118) a proximal restraint 112 extending over the elongated member comprising a bumper section 124, an elongated distal section (left side of 112), a lumen 116, a distal end plane (flat left end surface of 124), and a continuous circumferential recess/undercut radially and proximally spaced from the distal section (inner stent receiving recess of 124).
	In regards to claims 5 and 18, the depth of the undercut is shown as more than 3 wire diameters and gaps therebetween, which is inherently greater than 0.05mm and less than 0.15mm in depth and width.
	In regards to claim 11, Yurek discloses a mesh stent which is considered to be an interventional element.
	In regards to claims 13 and 15, the cross-sectional dimension of the bumper is greater than the cross-sectional dimension of the distal section (clearly shown in Figures 15 and 17).
	In regards to claim 17, 124 includes a curved radial surface extending parallel to and about the longitudinal axis.
	In regards to claim 22, Yurek discloses the bumper and elongated portion 112 are fixed together making them integral.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yurek in view of Manash et al (Manash) US 2018/0263764 A1.  
	Yurek discloses the invention substantially as claimed being described above.  However, Yurek does not disclose the distal section comprises a cut or a void.
	Manash teaches the use of a pusher guide for inserting an implant comprising a cut/void in the distal section wherein the proximal most portion of the cut/void is in an intermediate section (Figure 13) in the same field of endeavor for the purpose of improving the flexibility and maneuverability of the catheter during insertion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal section of the elongated member of Yurek to include the circumferential cut/void of Manash in order to provide a more flexible structure which can better match the shape of an implant site.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE

Art Unit 3774


/Christopher D. Prone/Primary Examiner, Art Unit 3774